Title: From George Washington to David Ross, Jr., 9 November 1781
From: Washington, George
To: Ross, David, Jr.


                  
                     Sir
                     Colo. Bassetts 9th Novr 1781.
                  
                  Colo. Martin will be the Bearer of this who will present to you three Indians of the Cherokee Tribe, who are Men of some Consequence among those people—& an Interpreter—Considering their Circumstances, & the Standg which we would choose to keep with those Tribes, I think it may be Policy to make them a present which may be agreeable to them—You will therefore please to deliver to each of the four some Articles of Cloathing such as you shall think proper & which may be acceptable to them & charge the same to this state; with this provision—that if any Objections are made on the Part of the State, that I will engage the Expence shall be born by the United States.  I am Sir Your &c.
                  
                     G.W.
                     
                  
               